In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-282 CV

____________________


JOHN C. MURPHY, Appellant


V.


BSL GOLF CORP., d/b/a WEDGEWOOD GOLF COURSE, ET AL., Appellees




On Appeal from the 284th  District Court
Montgomery County, Texas

Trial Cause No. 01-01-00263 CV




MEMORANDUM OPINION
 
	We received notice of appeal filed June 24, 2003.  We notified the parties that the
notice of appeal did not appear to have been timely filed.  No party responded to our
inquiry regarding jurisdiction.  The judgment was signed on March 24, 2003.  No motion
for new trial was timely filed.  A notice of appeal was filed on June 24, 2003, more than
30 days from the date the judgment was signed.  Appellant did not file a timely motion for
extension of time with this Court and did not perfect a restricted appeal.  The Court finds
appellant failed to timely perfect an appeal, and further failed to present a reasonable
explanation of his failure to timely perfect appeal.  The Court further finds that it lacks
jurisdiction over this appeal.
	It is therefore ORDERED that this appeal be DISMISSED for want of jurisdiction.
	APPEAL DISMISSED.	
								PER CURIAM
Opinion Delivered November 6, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.